Citation Nr: 1727856	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee condition to include as secondary to a service-connected left knee condition.

4.  Entitlement to service connection for invertebral disc syndrome. 

5.  Entitlement to increased initial rating in excess of 10 percent for a left hip disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge in a video conference hearing.  A copy of the transcript has been associated with the claims file. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of an increased rating for a left hip disability and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 4, 2017 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant during his Board hearing that a withdrawal of the appeal for entitlement to service connection for invertebral disc syndrome is requested.

2.  The Veteran is competent to report, and has credibly reported, experiencing tinnitus since service.

3.  The Veteran's right knee condition is etiologically related to his service-connected left knee condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for invertebral disc syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a right knee condition, to include as secondary to a left knee condition, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeal for Entitlement to Service connection for Invertebral Disc Syndrome

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal at his April 2017 Board hearing, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2016). 

Tinnitus

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

In this case, the Veteran essentially contends that his tinnitus disability had its onset in service, due to hazardous noise from helicopter engines, gunfire, and aircrafts in service.  See e.g, June 2009 VA exam. 

The Veteran stated at his June 2009 VA examination that his tinnitus started in the early 1980s.  The examiner opined that the Veteran's tinnitus was less likely than not related to service, because the discharge physical revealed he had normal hearing at the time of separation from the military and he reported his onset of tinnitus after military service.

During his April 2017 Board hearing the Veteran stated that six months after discharge, he was living with someone and they noticed that he always had the radio or the TV on, because without the background noise, the Veteran could hear ringing in his ears.  The Veteran stated he had ringing in his ears during service as well.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the June 2009 examination.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that he experienced ringing his ears during and since service.  The Veteran is competent to give evidence about what he experienced, including being exposed to helicopter and aircraft engine noise, as this exposure is subject to lay observation.  Furthermore, his claimed exposure to engine noise is consistent with his work as a Helicopter Power Plants Mechanic, which is confirmed by his personnel records.  The Veteran has been consistent in his statements that this is the acoustic trauma that he sustained.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus the second element is satisfied. 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in his lay statements and statements to medical clinicians that he first experienced ringing in his ears within six months of service, and that this ringing has continued since then.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus. 

The Board recognizes that in the VA opinions, the VA examiners reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's hearing was normal upon separation and the Veteran did not report tinnitus until the early 1980s, and therefore tinnitus was less likely as not related to service.  However, as discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus and his testimony that it began within six months of leaving service is still consistent with his statement that it began in the early 1980s.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein, and has credibly done so. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2016).

Right Knee Condition

The Board notes that there are multiple medical opinions regarding whether the Veteran's service-connected status left knee condition caused or aggravated his right knee condition.

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

April 2009 records from the San Antonio Orthopaedic Group include annotations that the Veteran's left knee tended to buckle and give out, and that therefore he tended to put more stress on his right uninvolved knee. 

A June 2012 VA medical center (VAMC) record reveals that the Veteran started to have right knee and right sacroiliac joint paint and noted that most likely the right side is compensating for the left knee. 

In May 2015, a private clinician stated that the Veteran continued to have multifactorial pathologies in his back and left knee which have subsequently caused injury to his right knee.  The same clinician stated in June 2015 on a Disability Benefits Questionnaire that it was very likely that the Veteran's right knee degeneration was due to the damage to the Veteran's left knee.  

A March 2017 opinion stated the Veteran's right knee condition was less likely than not secondary to his left knee condition. 

In comparing the probative value of the May 2015 and June 2015 opinions when taken together with the April 2009 and June 2012 records, against the opinion provided by the VA examiner in March 2017, the Board finds that the evidence is largely in equipoise as to whether the Veteran's right knee condition is caused or aggravated by his service-connected left knee condition.  The May 2015 opinion also discusses the back, which is not service-connected; however, the June 2015 opinion attributes the right knee condition solely to the Veteran's left knee condition.  This opinion, while it does not provide a rationale, is explained by the June 2012 and April 2009 medical records both confirming that the Veteran puts more stress on his right knee to compensate for his left knee condition.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2016).  Accordingly, service connection for a right knee condition is warranted, and the appeal is granted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right knee condition to include as secondary to a service-connected left knee condition is granted.

The appeal for service connection for invertebral disc syndrome is dismissed.





REMAND

First, the Veteran submitted an April 2017 Disability Benefits Questionnaire completed by private clinician Dr. D.B., which indicates that the severity of the Veteran's left hip disability has possibly worsened since his last VA examination in May 2010.  Accordingly, the Board finds that contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's left hip disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Turning to service connection for bilateral hearing loss, in a June 2009 VA examination the examiner used the normal hearing examination separation results as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  This, a showing of normal hearing upon separation, is not enough to provide the sole basis for a denial of a claim for service connection for bilateral hearing loss without any other rationale.  Consequently, upon remand, the Veteran must be afforded a new VA opinion regarding the etiology of his hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of the Veteran's service-connected left hip disability.  In particular, the examination must include tests of all applicable ranges of motion (including flexion, extension, abduction, adduction, and rotation) in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings of the opposite (right) hip must also be included, unless the examiner states that the left hip is damaged (abnormal).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the necessary findings to evaluate functional loss during flare-ups pursuant to Mitchell and DeLuca must be included as well.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The electronic claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service.

Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, supra.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


